                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                          CR-19-36-GF-BMM

                Plaintiff,

      vs.
                                                          ORDER
JERAL EDGAR JOHNSON,

                Defendant.



      Defendant Jeral Edgar Johnson appeared before United States Magistrate

Judge John Johnston on June 26, 2019, and entered a plea of guilty to one count of

Domestic Abuse by a Habitual Offender in violation of 18 U.S.C. § 117(a), as

charged in the Indictment. Judge Johnston entered Findings and Recommendations

on September 25, 2018. (Doc. 33). Judge Johnston determined: (1) that Johnson

was fully competent and capable of entering an informed and voluntary plea; (2)

that Johnson was aware of the nature of the charge against him and the

consequences of pleading guilty to the charge; (3) that Johnson understood his

constitutional rights, and the extent to which he was waving those rights by

pleading guilty; and (4) that Johnson’s plea of guilty was a knowing and voluntary

plea supported by an independent basis in fact establishing each of the essential

                                         1
elements of the offenses charged in the Indictment. (Doc. 25 at 1-2.) Judge

Johnston recommended that this Court accept Johnson’s plea of guilty to the

criminal charge set forth in Count I of the Indictment, and that sentence be

imposed. (Doc. 25 at 2.) Neither party filed objections to Judge Johnston’s

Findings and Recommendations.

      The Court has reviewed Judge Johnston’s Findings and Recommendations

for clear error given that no objections were filed. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). The Court

finds no error in Judge Johnston’s Findings and Recommendations, and adopts

them in full.

      Accordingly, IT IS ORDERED:

     1. Johnson’s Motion to Change Plea (Doc. 20) is GRANTED

                DATED this 11th day of July, 2019.




                                          2
